In an action to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered January 20, 2004, which granted the plaintiff’s motion pursuant to CFLR 3104 (d), in effect, to vacate so much of a determination of a court-appointed referee dated November 18, 2003, as denied the plaintiffs application to compel a further response to interrogatory No. 7, and directed the defendants to provide a further response to interrogatory No. 7.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and so much of the referee’s determination as denied the plaintiffs application to compel a further response to interrogatory No. 7 is reinstated.
The plaintiff failed to show that the additional information she sought was “material and necessary to the prosecution of [her] action” (Acosta v Hadjigavriel, 6 AD3d 636, 637 [2004]). Accordingly, the Supreme Court erred in granting her motion (see generally Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406-408 [1968]; Acosta v Hadjigavriel, supra; Vyas v Campbell, 4 AD3d 417 [2004]).
In light of our determination, we need not reach the plaintiffs remaining contention. Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.